Case 6:19-cv-06115-RTD Document 29                      Filed 09/29/20 Page 1 of 1 PageID #: 101



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

JOSEPH DAVIS                                                                                  PLAINTIFF

v.                                        Civil No. 6:19-cv-06115

DEANGELO EARL                                                                              DEFENDANTS

                                                 ORDER


        Before the Court is the Report and Recommendation filed August 10, 2020, by the Honorable Barry

A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 28.) Judge

Bryant reports that Plaintiff was ordered to file a response to Defendant Earl’s Motion for Summary

Judgment on the issue of exhaustion on or before April 8, 2020. Plaintiff was advised that failure to submit

his response by the deadline would result in either Defendant’s version of the facts being deemed admitted

or in dismissal of his case. The order was not returned undeliverable, and Plaintiff has failed to file his

Response or otherwise communicate with the Court. Judge Ford recommends the Complaint be dismissed

without prejudice for failure to prosecute.

        No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

        Accordingly, this case is hereby DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED this 29th day of September 2020.




                                                 /s/   Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE
